423 F.2d 1212
UNITED STATES of America, Plaintiff-Appellee,v.Jose MORELL, Defendant-Appellant.
No. 27910 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
March 25, 1970.

Gino P. Negretti, Miami, Fla., for appellant.
Robert W. Rust, U. S. Atty., Jose E. Martinez, Asst. U. S. Atty., Miami, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted, after jury trial, on all four counts of an indictment charging him with violations of the federal narcotic tax laws, 26 U.S.C. §§ 4704(a) and 4705(a). He contends that the District Court erred in not charging the jury on the defense of entrapment and in failing to grant defense motions for a directed verdict based on alleged contradictions in the testimony of government witnesses.1 We affirm.


2
Appellant took the stand at trial and denied having committed the offense. Having refused to admit commission of the crime as charged, he was not entitled to the defense of entrapment, United States v. Prieto-Olivas, 419 F.2d 149 (5th Cir. 1969).


3
At the close of the government's case the appellant moved for a directed verdict of acquittal. The motion was renewed at the close of the entire case. Both times it was denied. A reading of the record reveals no substantial contradictions in the testimony of the government witnesses, and the jury chose not to believe the denials by the appellant. There was no error in denying the motions.


4
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 409 F.2d 804 (5th Cir. 1969), Part I; and Huth v. Southern Pacific Company, 417 F.2d 526 (5th Cir. 1969), Part I